Citation Nr: 1341817	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2001 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran contends that he suffers from bilateral knee pain that started during active duty while stationed in Germany or during his deployment in Afghanistan.  Service treatment records (STRs) indicate a diagnosis of Osgood-Schlatter's disease and/or patellar tendinitis.  The 2010 VA examination revealed normal bilateral knee findings, no evidence of Osgood-Schlatter disease, and no diagnosis for the Veteran's bilateral knee pain.  

Evidence in the claims file suggests that the Veteran served in Southwest Asia, but his DD Form 214 indicates no foreign service time.  The Veteran's service personnel file should be obtained for clarification. 

Additionally, the Board finds that a new examination would aid in adjudicating the claim.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel file from official sources.  If the requested records are not obtainable, the claims file should be documented as such, and the Veteran should be notified of the inability to obtain the records.

2.  Ask the Veteran to provide a completed release form for any medical providers who have treated him for his bilateral knee complaints.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  

3.  Schedule the Veteran for a VA knee examination to determine whether the Veteran suffers from a current knee disability and if so, whether such is related to service.  The claims file must be review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran suffer from a diagnosed disability in either or both knees? Please note, "knee pain" is not an acceptable diagnosis for adjudication purposes.  If the Veteran does have a diagnosed right and/or left disability, please provide the relevant diagnosis, and opine whether the current disability is at least as likely as not (50% probability or greater) related to his active military service, to include the diagnoses of Osgood-Schlatter's disease and patellar tendinitis noted during service.  Please explain the basis for the opinion provided.  

b. If the Veteran does not have a diagnosed disability in either knee the examiner should state whether there are objective signs and symptoms to support his knee complaints.  If so, the examiner should indicate whether such represent an undiagnosed illness, and whether it is related to the Veteran's claimed service in the Persian Gulf.  Please explain the reason for the opinion provided.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for bilateral knee pain, to include as due to an undiagnosed illness, based on the entirety of the evidence.  The supplemental statement of the case should include the provisions of 38 C.F.R. § 3.317.  If the benefits sought on appeal remain denied, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


